—In two actions to recover damages for personal injuries, the plaintiff in both actions, Anthony Wayne Carson, appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 12, 1997, which denied his motion pursuant to CPLR 602 to consolidate the two actions for all purposes.
Ordered that the order is modified, as a matter of discretion, by adding thereto a provision granting leave to renew that branch of the motion which sought a joint trial on the issue of damages in accordance herewith; as so modified, the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Under the particular facts of this case, the court acted within its discretion in denying the plaintiffs motion to consolidate two personal injury actions which the plaintiff brought against two separate defendants for events that took place on two separate days. Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.